—Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred in accepting his guilty plea to assault in the first degree (Penal Law § 120.10) because the factual recitation during the plea allocution negated the necessary element of intent by raising the issue of self-defense. That contention is unpreserved (see, People v Lopez, 71 NY2d 662, 665). In any event, it lacks merit (see, People v Lopez, supra). (Appeal from Judgment of Cayuga County Court, Corning, J. —Assault, 1st Degree.) Present—Fallon, J. P., Wesley, Doerr, Balio and Boehm, JJ.